Citation Nr: 1122743	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 26, 2003, for the grant of service connection for chronic lymphocytic leukemia (CLL). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal         from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying an earlier effective date for the grant of service connection for chronic lymphocytic leukemia. Jurisdiction was then transferred to the RO in Milwaukee, Wisconsin.

In March 2011, the Veteran testified during a hearing at the Milwaukee RO before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.                 In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran            nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in           38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it     based on the current record.




FINDINGS OF FACT

1. The Veteran had military service in the Republic of Vietnam during the           Vietnam Era.

2. Chronic lymphocytic leukemia was diagnosed during the mid-1980s.

3. The Veteran filed correspondence with the RO received on November 14, 1991 which may be reasonably construed as an informal claim for service connection        for chronic lymphocytic leukemia.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of November 14, 1991 for the award of service connection for chronic lymphocytic leukemia. 38 U.S.C.A.                §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

As indicated below the Board is granting the benefit sought on appeal of an earlier effective date for service connection for CLL. This decision is consistent with            the Veteran's assertions during the hearing as to what he believed represented           the factually supported earlier effective date of service connection. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;              38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). These diseases include CLL. 38 C.F.R. § 3.309(e).

Pertinent to the question of entitlement to service connection for CLL for the purpose of entitlement to retroactive benefits is the history regarding effective dates pertaining to diseases recognized as entitled to service connection presumptive to herbicide exposure, including CLL. Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for service connection for disease based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). Effective date rules for awards under the Nehmer Court Orders, to include claims for DIC benefits, have been promulgated at                     38 C.F.R. § 3.816. See id.; see also Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease. CLL was added to the list of covered herbicide diseases in October 2003, and an April 2006 decision of the United States Court for the Northern District of California held that the provisions of the Nehmer class action suit also applied to disability or death claims based on CLL, thus entitling those who met the eligibility requirements to claim retroactive benefits. See 68 Fed. Reg. 59540-59542 (Oct. 16, 2003); see also Nehmer v. United States Veterans Admin., No. CV-86-6160 (TEH).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.         A claim will be considered a claim for compensation for a particular covered herbicide disease if:

	(i) The claimant's application and other supporting statements and 	submissions may reasonably be viewed, under the standards ordinarily 	governing compensation claims, as indicating an intent to apply for 	compensation for the covered herbicide disability; or (ii) VA issued a 	decision on the claim, between May 3, 1989 and the effective date of the 	statute or regulation establishing a presumption of service connection for the 	covered disease, in which VA denied compensation for a disease that 	reasonably may be construed as the same covered herbicide disease for 	which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met,        the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c) (2010).

The argument which the Veteran sets forth in favor of an earlier effective date than August 26, 2003 for the grant of service connection for chronic lymphocytic leukemia is grounded in the law and regulations surrounding the Nehmer                case holdings, which is that he had a claim for that benefit pending as early as November 1991 which must be recognized under pertinent authority as the basis for retroactive compensation. On review of the background of this case, and affording resolution of all reasonable doubt to the Veteran where supportive of his contention, the Board agrees there is justification to assign the earlier effective date sought. 

The record reflects that on November 14, 1991, the Veteran sent correspondence to the RO contesting the denial of a claim for reimbursement of unauthorized medical services from April 1991 at a private treatment facility, thus representing a Notice of Disagreement (NOD) with that determination. The purpose of the private hospitalization in question had been for treatment of abdominal pain of undetermined etiology. On the Veteran's correspondence, he stated in pertinent part (and with emphasis added):

	I wish to appeal the decision regarding my recent hospital stay on many 
	Grounds. ...[M]y abdominal distress and related problems have been 	ongoing since the military. I have been treated for several problems that
	relate to this condition including pneumonia, [and] elevated white blood cell 	count (which has never been corrected or explained). Because of all the 	mental and physical problems that have been a continuous problem my          	out of pocket 	expenses are very high. 

It is apparent from the foregoing that in addition to contesting the denial of reimbursement of unauthorized medical expenses, the Veteran has simultaneously raised the issue of whether the condition of elevated while blood cell count has existed since, and is thereby medically related to his military service. The Veteran's identification of a white blood cell count disorder is a clear reference to his CLL, which had been diagnosed as early as 1985. Indeed, the actual report of April 1991 private hospitalization (which the Veteran submitted for medical reimbursement) mentions elevated white blood cell count as symptomatic of CLL, and thus it is further evident that the two are simply references to the one same underlying disorder. As such, what the above correspondence sets forth are the grounds for an informal claim for service connection for CLL. The Board recognizes that on initial review, there was no expressly stated intent to file a compensation benefits claim back in 1991, but nonetheless under the governing law on informal claims such an intent may be reasonably be inferred from the record. It also does not matter that  the Veteran did not allege Agent Orange exposure as the cause of claimed disability; that theory was not even an available basis of recovery in 1991.               For purposes of applying the dictates of the Nehmer caselaw, it is sufficient that        the Veteran advanced a qualifying claim for service connection for CLL after         May 3, 1989, the theory of service connection claimed notwithstanding. See 38 C.F.R. § 3.816(c)(2). Under section 3.816, given the prior outstanding claim for compensation benefits for CLL, a retroactive award of benefits is warranted dating back to the November 14, 1991 date of claim. 

Therefore, an earlier effective date of November 14, 1991 for the grant of service connection for chronic lymphocytic leukemia will be awarded. 


ORDER

An earlier effective date of November 14, 1991 for the award of service connection for chronic lymphocytic leukemia is granted, subject to the law and regulations governing the payment of VA compensation benefits. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


